In an action to recover damages for personal injuries, the defendant Rich Nowak Construction Co., Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 6, 1998, as denied that branch of its motion which was for reargument of its motion for summary judgment on its cross claim against the defendant Woodcastle Construction Co.
Ordered that the appeal is dismissed, with costs to the respondent, as no appeal lies from an order denying reargument. Miller, J. P., Ritter, Goldstein and Luciano, JJ., concur.